Wood, J. There was no evidence to support the verdict against appellant. Powell was not its agent, and had no authority to represent it. There is no evidence to warrant the conclusion that appellant “held him out” as its agent. Special agents must act strictly within the limits of their powers. Amer. Ins. Co. v. Hampton, 54 Ark. 75, 78; Burlington Ins. Co. v. Kennerly, 60 Ark. 532; German-American Ins. Co. v. Humphrey, 62 Ark. 348; Mutual Life Ins. Co. v. Abbey, 76 Ark. 328. Carter had no authority to appoint Powell agent for appellant. That was exclusively, the province of H. L. Remmei. Appellee .should have ascertained the scope of Powell’s authority before paying him the premium. Danley v. Crawl, 28 Ark. 98; City Electric Ry. Co. v. First National Bank, 62 Ark. 33. Powell alone, under the proof, was liable to .appellee for the unauthorized premium which he had collected. Reversed and remanded for new trial.